DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on March 7, 2020.  These drawings are acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Displacement element in claim 1;
First sensing element in claim 1;
Operating element in claim 1;
Means for a form-fit connection in claim 2;
Second sensing element in claim 4;
Transmission element in claim 15;
Transmission mechanism in claim 15;
Magnet assembly in claim 18;
Spring assembly in claim 18; and
Third sensing element in claim 19.

Displacement element: Para. 0043 discloses that a displacement element can be displaced by a drive element of a drive apparatus and is present in the pipette housing and is connected to a through-hole in the nipple.  However, there is no discussion of a specific physical embodiment that encompasses this feature;
First sensing element: Para. 0029 discloses that the first sensing element is a first pin, a rotatably mounted first ball, roller, or sleeve, or a first roller bearing mounted on a first pin;
Operating element: Para. 0062 discloses that the operating element can take the form of an operating lever 19;
Means for a form-fit connection: Para. 0060 discloses that the upper nipple section 6, the annular groove 8, and the lower nipple section 7 form a first means for a form-fit connection 9 of the pipette to the pipette tip;
Second Sensing element: Para. 0029 discloses that the second sensing element is a second pin, a rotatably mounted second ball, roller, or sleeve, or a second roller bearing mounted on a second pin;
Transmission element: Para. 0062 discloses that the transmission element 13 takes the form of a transmission rod 14;
Transmission mechanism: Para. 0065 discloses that the transmission mechanism 15 is configured so that the stroke rod 17 is alternatingly displaced downward and upward during sequential downward displacements of the operating lever 19 between which the operating lever 19 is displaced upward.  However, there is no disclosure of what is physically encompassed by the claimed transmission mechanism;
Magnet assembly: Para. 0039 discloses that the magnet assembly can encompass, for example, two permanent magnets, or one permanent magnet and one ferromagnetic component;
Spring assembly: Para. 0078 discloses a spring apparatus in the form of a helical spring 54 guided on the shaft that abuts the bottom side of the pipette housing 2 and the top side of the third sensing element 53; and
Third sensing element: Para. 0040 discloses that the third sensing element can be a sensing element of a sensing apparatus for sensing the collar of a pipette tip as described in EP 18 168 763.3. Paras. 0078 discloses that the third sensing element 53 is sleeve shaped and guided on the outside of the shaft 3.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Specification
The disclosure is objected to because of the following informalities: Para. 0073 refers to the operating element in the first sentence.  The operating element was referred to in previous paragraphs as embodiment 18, but is being referred to with number 19, which was previously established to be associated with an operating lever.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

Claims 2-19 are dependent upon claim 1 and inherit the same deficiency.
With respect to claim 15, applicant has claimed the incorporation of a transmission mechanism, but it is unclear what is specifically intended to be encompassed by this claimed feature.  Additionally, it is unclear if the transmission mechanism recited in line 1 of claim 14 is intended to be different from the transmission mechanism recited in line 6 of claim 15.  Is there more than one transmission mechanism?  If so, applicant should consider the incorporation of differentiating language such as “first transmission mechanism” and “second transmission mechanism.”
	Claims 16 and 17 are dependent upon claim 15 and inherit the same deficiencies.

Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest cited prior art of reference fails to disclose or fairly teach the pipette of claim 1, specifically the claimed ejection apparatus that includes a curved support that is rotatably mounted within the pipette housing, an ejection rod with a first sensing element positioned on the ejection rod, wherein the first sensing element is configured to be guided on a first curve positioned on a perimeter of the curved support, an operating element coupled to the curved .

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sarna et al (US 2012/0148459 A1): Disclosure of a mechanical pipette with an ejection mechanism of a pipette exchangeable tip, a drawing up and discharging mechanism with a plunger mounted in a pipette nozzle, a plunger working stroke adjustment mechanism, a manually actuated lock mechanism of a drive assembly of an adjustment screw of the plunger working stroke, a mechanical counter, a drive mechanism of a mechanical counter and a calibration mechanism for correction of the pipette accuracy deviation.  However, there is no disclosure or fair teaching of a curved support rotatably mounted in the pipette housing, wherein an ejection rod that is guided within the pipette housing has a first sensing element that is positioned to be guided on a first curve positioned on a perimeter of the curved support or an operating element that is coupled to the curved support and configured to project from the pipette housing and rotate relative to the pipette housing;
Telimaa et al (US 2007/0272037 A1): Disclosure of a pipette with a tip remover element, which upon moving it against a tip, disengages the tip.  he remover element is operated with a mechanism, comprising a rotatable ramp member which is provided with a circle-forming ramp surface, including one or more segments within which the ramp surface has a high point and a low point whereby the ramp surface, upon rotating through a single segment, forces the remover element first to move against the tip and then allows it to return.  However, there is no disclosure or fair teaching of a curved support rotatably mounted in the pipette housing, wherein an ejection rod that is guided within the pipette housing has a first sensing element that is positioned to be guided on a first curve positioned on a perimeter of the curved support or an operating element that is coupled to the curved support and configured to project from the pipette housing and rotate relative to the pipette housing;
Wilmer et al (US 2013/0199312 A1): Disclosure of a pipette with a displacement unit, a drive unit, means for the detachable connection that detachably connects together the upper housing part and the lower housing part, an ejection device, an end stop, a decoupling device and coupled to the drive device, a lower stop body that upon decoupling of the drive element from the drive device by the decoupling device strikes the actuating end of the ejection extension in order, with further shifting of the actuating element in the actuating direction, to shift downward the ejection extension and the ejection slide.  However, there is no disclosure or fair teaching of a curved support rotatably mounted in the pipette housing, wherein an 
Wilmer et al (US 6,199,435 B1): Disclosure of A pipetting system with a pipetting device and at least one pipette tip releasably fastenable thereon, at least one fastening element on the pipetting device, on which the pipette tip is fastened, an ejection means on the pipetting device, which has an axially movable ejection element for releasing the pipette tip from the fastening element with an axial movement of the ejection element and a drive means for driving the axial movement of the ejection element, and a pull-means gear, push-means gear or linkage gear which transmits an essentially axial drive movement of the drive means into an axial movement of the ejection element. However, there is no disclosure or fair teaching of a curved support rotatably mounted in the pipette housing, wherein an ejection rod that is guided within the pipette housing has a first sensing element that is positioned to be guided on a first curve positioned on a perimeter of the curved support or an operating element that is coupled to the curved support and configured to project from the pipette housing and rotate relative to the pipette housing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796